Citation Nr: 1101942	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 20 percent 
for a lumbar spine disability, including degenerative joint 
disease.

4.  Entitlement to a disability rating in excess of 10 percent 
for hypertension.  

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 until August 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the RO 
in May 2010.  

The record is unclear as to whether the Veteran is 
claiming service connection for obesity due to his 
service-connected lumbar spine disability, as indicated in 
his May 2010 Board hearing.  To the extent the Veteran is 
making such a claim, it has been raised by the record but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and is referred to the AOJ for 
appropriate action.  

The issue of an increased rating for hypertension and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


[Continued on the next page] 
FINDINGS OF FACT

1.  During the May 2010 Board hearing, prior to the promulgation 
of a decision in the appeals, the Board received notification 
from the appellant's representative that a withdrawal of the 
appeal to reopen the claim for service connection for bilateral 
hearing loss is requested.

2.  The evidence of record shows that the Veteran's tinnitus is 
related to his active service.  

3.  The Veteran's lumbar spine disability is manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or less, 
but not ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal to reopen the claim 
for service connection for bilateral hearing loss by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for the establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for an evaluation of 40 percent, and no higher, 
for a lumbar spine disability have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2010).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn the appeal to reopen the claim 
for service connection for bilateral hearing loss and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review that appeal and it is dismissed.

Duty to Notify and Assist
 
The Board is granting service connection for tinnitus and a 40 
percent disability rating for the lumbar spine disability, which 
as indicated in the May 2010 Board hearing, is the amount that 
the Veteran is requesting.  In this case, the Board is granting 
in full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Applicable Law for Service Connection

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease diagnosed 
after discharge, if all the evidence establishes it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Tinnitus Claim

The Veteran essentially claims that he has had bilateral tinnitus 
since service.  The Veteran contends that he received acoustic 
trauma while in service, including from his work as an inspector 
on the flight line while in the Air Force, which included testing 
engines.  

The Veteran's service treatment records are generally silent for 
any complaints of, or treatment for, tinnitus.  A February 1980 
service treatment record noted that the Veteran had bilateral 
hearing loss, mild all ranges, and noted that he should wear 
protective hearing devices while exposed to hazardous noise 
conditions.  One DD 2215 Form, noting an audiogram in September 
1982 indicated increased levels of hearing loss when in 
comparison with a DD 2215 Form that referenced an audiometry test 
in December 1981.  His June 1983 separation examination indicated 
that the levels of the Veteran's hearing did not meet a 
"disability" under 38 C.F.R. § 3.385, but did indicate that his 
hearing had worsened since his earlier examinations.  

The record is silent for any for any complaints of, or treatment 
for tinnitus for decades following the Veteran's discharge from 
service.  

The Veteran was provided a VA examination in November 1983, with 
a complaint of bilateral hearing loss, which found no deafness of 
the bilateral ears, though it did note hearing loss levels that 
did not meet a "disability" under 38 C.F.R. § 3.385.  

The Veteran's VA outpatient treatment records generally do not 
indicate any complaints of, or treatment for, tinnitus.  

The Veteran received a VA examination in January 2008.  The 
Veteran reported working in a "test cell," a building where jet 
engines were tested, and described loud engine noise, even with 
ear protection.  He also reported serving as an inspector on the 
flight pads and exposure to engine noise as planes were taking 
off.  Occupationally, the Veteran reported working as a carpenter 
and using power tools, with ear protection.

During the January 2008 VA examination, the Veteran reported 
intermittent tinnitus beginning approximately one year 
previously, that occurred several times a month and lasted up to 
half an hour at a time.  The examiner opined that it was at least 
as likely as not (50/50 probability) that the Veteran's non-
disabling mild hearing loss at 6000 Hz in the left ear and 
intermittent tinnitus was caused by or a result of a combination 
of military and occupational noise exposure, based on the 
examiner's clinical experience.

The Veteran has also submitted statements during the May 2010 
Board hearing regarding his in-service noise exposure; he 
reported that he would have "buzzing and stuff" after working 
in the hanger and claimed that he has had tinnitus since he got 
out of the military.  He claimed that the one year previously 
that he told to his VA examiner was simply the first time that he 
reported it.  

The Veteran has reported tinnitus since service.  The Veteran is 
competent to report continuing symptoms, as opposed to offering 
an opinion as to medical causation.  38 C.F.R. § 3.159; Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the January 
2008 VA examiner opined that the Veteran's tinnitus was at least 
as likely as not due to a combination of the Veteran's in-service 
and post-service noise exposures.  

Given that medical opinion, when taken in conjunction with the 
Veteran's in-service noise exposure and claimed bilateral 
tinnitus since service, the Board finds the evidence of record to 
be at least at equipoise in regards to the tinnitus claim; thus 
the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The Veteran's claim for service 
connection tinnitus is granted.  

Applicable Law for Increased Rating Claims
 
Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Lumbar spine disabilities are rated on the basis of limitation of 
motion, with evaluations assigned under the General Rating 
Formula for Diseases and Injuries of the Spine.  A note following 
the schedular criteria indicates that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
from 0 to 90 degrees, extension from 0 to 30 degrees, left and 
right lateral flexion from 0 to 30 degrees, and left and right 
lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a.  In the 
alternative, an evaluation can be assigned under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by the residuals of the injury or disease. The 
General Rating Formula for Diseases and Injuries of the Spine 
provides that a 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation, which would be the 
next applicable rating for a service-connected lumbar spine 
disability, would only be warranted if there is forward flexion 
of the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted with unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2010).

Lumbar Spine Disability Claim

The Veteran contends that his service-connected lumbar spine 
disability is more severe than indicated by the 20 percent 
disability rating previously granted him.  As noted in his May 
2010 Board hearing, he contends that his range of motion is so 
limited as to warrant a 40 percent disability rating.

The Veteran received a VA examination in March 2008, which 
included a review of the claims file.  The examiner noted that 
the Veteran had a good gait and no pelvic tilt.  The examiner 
noted that it was extremely difficult to evaluate the Veteran due 
to his morbid obesity.  The examiner measured forward flexion of 
0 to 10 degrees, which was difficult to evaluate, though it was 
unclear whether this was due to back pain or morbid obesity.  The 
examiner further noted extension of 0 degrees, because of pain, 
left lateral flexion of 0 to 10 degrees, three times because of 
pain and physical limitation of movement; right lateral flexion 
of 0 to 10 degrees, with some discomfort but limited from his 
girth; left lateral rotation of 0 to 15 degrees, four times 
limited by unknown factors in motion; and right lateral rotation 
of 0 to 10 degrees.  The examiner noted that whether it is pain 
or physical factors was difficult to determine.

The March 2008 VA examiner noted that the Veteran complained that 
his back was aggravated and that he did not use assistive 
devices.  The Veteran reported being unemployed, but that his 
routine daily activities such as driving were not a problem, 
though walking upstairs and toileting were extremely difficult.  
The examiner noted that that did not seem to be related to his 
back problem pro se.  The examiner found that active range of 
motion was severely limited for unknown reasons, but that one 
significant reason was girth of the abdomen; the Veteran had no 
increasing pain with repetitive uses.  The examiner noted that it 
was difficult to determine whether this is an impairment of the 
back or due to his significant weight and that the examination 
was not adequate.  The examiner diagnosed him with degenerative 
joint disease.  



VA medical records, such as an October 2007 letter from J.S., NP, 
also generally indicate that the Veteran has degenerative joint 
disease and that he is treated at VA.  However, the VA medical 
records of record do not provide any evidence for rating 
purposes.
 
Based on the ranges of motion found during the March 2008 VA 
examination, the Veteran should be granted a 40 percent 
disability rating.  Although the examiner noted that he had 
difficulty determining whether the Veteran's range of motion was 
limited by his service-connected lumbar spine disability or his 
non-service-connected obesity, the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  As such, the Board gives the Veteran 
the benefit of the doubt and finds that his service-connected 
lumbar spine disability warrants a 40 percent disability rating.

However, a rating in excess of 40 percent is not warranted.  
Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 50 percent evaluation contemplates unfavorable ankylosis 
of the entire thoracolumbar spine and a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2010).   Although the record does indicate 
that the Veteran's range of motion of the lumbar spine is 
limited, he has been found have joint motion.  As ankylosis is 
indicated by immobility, the evidence of record does not indicate 
that the Veteran has ankylosis of the spine to warrant a 
disability rating in excess of 40 percent.

The Board must also evaluate any associated objective 
neurological abnormalities separately under an appropriate 
diagnostic code, under Diagnostic Code 5243.  Under Note 1, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
rated under an appropriate diagnostic code.  


In this case, the Veteran has not reported that he has pain 
radiating to his legs.  A January 2008 VA outpatient treatment 
record noted that the Veteran had no focal neurological deficits.  
Additionally, although a March 2008 VA neurology note indicated 
that the Veteran had restless leg syndrome, the record does not 
indicate that it is due to his service-connected lumbar spine 
disability.  The VA medical records generally do not indicate any 
findings of neurological deficits and the Veteran has not 
reported having any neurological deficits that he believes are 
related to his lumbar spine disability.   A separate rating for 
neurological deficits is not warranted.  

The appellant has also put forth credible complaints of pain on 
use of the joint. With regard to such complaints, the Court has 
held that VA must consider additional functional loss on use due 
to pain on motion or due to flare-ups of the disability. See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995). Taking all of the evidence of record into consideration, 
the Board finds that the disability is manifested by some 
functional limitation due to pain on motion, as noted by the 
March 2008 VA examination. Therefore the currently assigned 
evaluation of 40 percent, but not more, is warranted.  The Board 
notes that this 40 percent rating contemplates complaints of 
pain.  There is no showing of any other functional impairment 
which would warrant a higher rating for the complaints of pain, 
especially as a higher rating would only be implicated with 
ankylosis of the spine, which is not indicated by the record.  38 
C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  Therefore, the 
preponderance of the evidence is against an evaluation in excess 
of 40 percent for the lumbar spine disability.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.   The rating criteria are not inadequate.  Higher 
ratings are available for the service-connected disability; 
however the Veteran simply does not meet those criteria.  
Specifically, the Board notes that although the Veteran's range 
of motion is limited, he continues to have a range of motion such 
that ankylosis is not indicated for a higher rating.

As the preponderance of the evidence is at least in equipoise, 
the benefit of the doubt rule does applies.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a 
40 percent disability rating for his service-connected lumbar 
spine disability is granted.  


ORDER

The appeal to reopen the claim for service connection for 
bilateral hearing loss is dismissed.

Service connection for left ear tinnitus is granted, subject to 
the provisions governing the award of monetary benefits.

A 40 percent evaluation, and no higher, for a lumbar spine 
disability is granted, subject to the provisions governing the 
award of monetary benefits .




								[Continued on Next 
Page]

REMAND

The Veteran contends that his service-connected hypertension is 
more severe than indicated by the 10 percent disability rating 
previously granted him.  He also contends that he is unemployable 
due to his service-connected disabilities.

During the May 2010 Board hearing, the Veteran's representative 
indicated that the Veteran received disability benefits from the 
Social Security Administration (SSA).  The Veteran indicated that 
SSA found him to be unemployable due to his hypertension and back 
disability.  Given the Veteran's current claims regarding 
hypertension and TDIU, these records appear to be especially 
relevant.  As such, VA is obliged to attempt to obtain and 
consider those SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board also notes that the last VA examination in regards to 
the hypertension claim occurred in early 2008, close to three 
years ago and that the last VA medical records associated with 
the claims file were from April 2008.  The RO/AMC should obtain 
and associate with the claims file all outstanding VA medical 
records relating to the Veteran's claims since April 2008, and/or 
provide the Veteran an appropriate VA examination, if necessary, 
to determine the current level of his hypertension's severity.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

In regard to the TDIU claim, the decision herein awarded higher 
ratings, which may affect whether the Veteran is entitled to TDIU 
under 38 C.F.R. § 4.16.  Moreover, as the hypertension claim is 
being remanded for additional development, the appropriate remedy 
where a pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The Board also notes that the Veteran has also submitted evidence 
of unemployability.  An October 2007 letter from VA noted that VA 
vocational rehabilitation considered the Veteran to be 
unemployable and had shifted the emphasis of his rehabilitation 
away from competitive employment/placement to assisting with 
issues of independent living.  During the May 2010 Board hearing, 
the Veteran's attorney has also indicated that the Veteran 
received SSA disability benefits for unemployability, at least 
partially based on his service-connected disabilities.  

For the above reasons, the issue of TDIU is also remanded.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the Veteran must be 
informed in writing.

2.  The RO/AMC shall obtain any 
unassociated VA medical records from April 
2008 to the present and associate them 
with the claims file.

3.  If the RO/AMC determines that there is 
insufficient medical evidence of current 
blood pressure readings to make an 
accurate determination as to his 
predominant diastolic and systolic 
pressures, the RO/AMC shall provide an 
appropriate VA examination by an 
appropriate medical professional to 
determine the current extent and severity 
of his hypertension.  

3.  In regard to the TDIU claim, any 
additional development deemed necessary, 
such as a VA examination and/or social and 
industrial survey evaluate the Veteran's 
claim, may be conducted.

4.  When the development requested has 
been completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  The RO/AMC shall 
determine whether a rating in excess of 10 
percent for hypertension may be awarded, 
and whether TDIU may be awarded.  If a 
complete grant of the benefits sought are 
not awarded, the Veteran shall be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


